Dear Senator Ewing:
You requested the opinion of this office concerning the effect of Act 1029 of the 1991 Regular Session of the Louisiana Legislature which amends R.S. 47:301(8)(a) and adds R.S.47:301(8)(c).  Act 1029 amended the definition of "person" for purposes of the payment of the state sales and use tax and the sales and use tax levied by any political subdivision to remove the state and any political subdivision therefrom.  The question posed is whether insurance sold to the Jackson Parish Ambulance Service is subject to sales tax.  The Jackson Parish Ambulance Service is a part of the Jackson Parish Hospital, operating as a hospital service district.
Please be advised that sales and use tax is levied on the sale at retail, the use, the consumption, the distribution, and the storage for use or consumption of tangible personal property. R.S. 47:301(16) defines "tangible personal property" to mean and include "personal property which may be seen, weighed, measured, felt or touched, or is in any other manner perceptible to the senses."  Insurance is not considered to be tangible personal property; therefore, sales tax is not levied on the sale of insurance and the provisions of Act 1029 of 1991 are inapplicable to the transaction. Of course, the transaction may be subject to the premium tax set forth in Title 22 of the Louisiana Revised Statutes.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: MARTHA S. HESS Assistant Attorney General
RPI/MSH/jav/2853M